EXHIBIT 32.02 CERTIFICATION BY CHIEF FINANCIAL OFFICER I, Gregory T. Donovan, certify that (i) the Form 10-K for theyear endedDecember 31, 2012 of the Campbell Strategic Allocation Fund, L.P. fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in the Form 10-K for the year ended December 31, 2012 fairly presents, in all material respects, the financial condition and results of operations of the Campbell Strategic Allocation Fund, L.P. Date: April 1, 2013 CAMPBELLSTRATEGIC ALLOCATIONFUND, L.P. By: Campbell & Company, Inc., General Partner By: /s/ Gregory T. Donovan Gregory T. Donovan ChiefFinancial Officer E-5
